                                                       United States District Court
                                                       Central District of California
                                                                                                                            JS -3

 UNITED STATES OF AMERICA vs.                                              Docket Ivo.            2:18-cr-00421-PSG-1


 Defendant          ORLANDO TATUM                                          Social Security No. 3          4   7    3

 akas: "Tiny Blood"                                                       (Last 4 digits)

                                                                                                      1


                                                                                                                  MONTH       DAY     YEAR
             In the presence of the attorney for the government,the defendant appeared in person on this date.         11      19      2018


 COUNSEL                                                            Christine O'Connor,DFPD
                                                                          (Name of Counsel)

      PLEA        ~ GUILTY,and the court being satisfied that there is a factual basis for the plea.~            NOLO    ~  NOT
                                                                                                              CONTENDERE   GUILTY

     FINDING         There being afinding/verdict of GUILTY,defendant has been convicted as chazged of the offenses) of:
                    Felon in Possession of a Firearm and Ammunition,in violation of 18 U.S.C. § 922(g)(1), 18 U.S.C. § 924(a)(2),as
                    charged in Count One(1)of the Single-Count Indictment.

JUDGMENT            The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/           contrary was shown,or appeared to the Court,the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM              Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER             custody of the Bureau of Prisons to be imprisoned for a term of: TWELVE(12) MONTHS AND ONE(1)DAY


It is ordered that the defendant shall pay to the United States a special assessment of$100, which is due immediately. Any unpaid balance shall
be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial
Responsibility Program.

Pursuant to Guideline §SE 1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable to pay and is not
likely to become able to pay any fine.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide all necessary treatment. The
Court further recommends that the Bureau of Prisons house the defendant in a federal medical center, to ensure the defendant receives adequate
mental health treatment.

The Court also recommends that the Bureau of Prisons provide the defendant with at least a 90-day supply of medication upon release.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term ofthree years under the following terms and
conditions:

1.       The defendant shall comply with the rules and regulations of the United States Probation Office and General Order OS-02, with the
         exception of Standard Conditions 5, 6, and 14 of that order.

2.       As directed by the probation officer, the defendant shall notify specific persons and organizations of specific risks and shall permit the
         probation officer to confirm the defendant's compliance with such requirement and to make such notifications.

3.       During the period of community supervision, the defendant shall pay the special assessment in accordance with this judgment's orders
         pertaining to such payment.

4.       The defendant shall cooperate in the collection of a DNA sample from the defendant.


5.       The defendant shall retrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test within 15

                                                 JUDGMENT &PROBATION/COMMITMENT ORDER                                                      Page 1 of~i^~
CR-104(wpd 10/18)
             ORLANDO TATUM                                                      Docket No.:     2:18-cr-00421-PSG-1
  USA vs.

                                                                                                                   per month, as directed by the
         days of release from custody and at least two periodic drug tests thereafter, not to exceed eight tests
         Probation Officer.
                                                                                                                  includes urinalysis, breath
6.       The defendant shall participate in an outpatient substance abuse treatment and counseling program that
                                                                                         shall abstain from using alcohol and illicit drugs, and
         and/or sweat patch testing, as directed by the Probation Officer. The defendant
         from abusing prescription medications during the period   of supervision.

                                                                                                                                   from the
7.       The defendant shall participate in mental health treatment, which may include evaluation and counseling, until discharged
         treatment by the treatment provider, with the approval of the Probation Officer.

8.       During the course of supervision, the Probation -Officer, with the agreement of the defendant and defense counsel, may place the
                                                                                                                                     Services
         defendant in a residential U•eatment program for co-occurring disorders approved by the United States Probation &Pretrial
                                                                                 drug dependency,  which may  include psychiatric services,
         Office for treatment of mental health disorders and substance abuse or
                                                                                                                                       Director
         counseling and substance abuse testing. The defendant shall reside in the treatment program until discharged by the Program
         and Probation  Officer.

9.       As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered treatment to the aftercare
         contractors during the period of community supervision. The defendant shall provide payment and proof of payment as directed by the
         Probation Officer. If the defendant has no ability to pay, no payment shall be required.

 10.     The defendant shall submit his or her person, property, house, residence, vehicle, papers, computers [as defined in 18 U.S.C. §
         1030(e)(1)], cell phones, other electronic communications or data storage devices or media, office, or other areas under the defendant's
         control, to a search conducted by a United States Probation Officer or law enforcement officer. Failure to submit to a search may be
         grounds for revocation. The defendant shall warn any other occupants that the premises may be subject to searches pursuant to this
         condition. Any search pursuant to this condition will be conducted at a reasonable time and in a reasonable manner upon reasonable
         suspicion that the defendant has violated a condition of his supervision and that the areas to be searched contain evidence of this
         violation.

 l 1.     The defendant shall not associate with anyone known to him to be a member of the Family Swan Bloods Gang and others known to
          him to be participants in the Family Swan Bloods Gang's criminal activities, with the exception of his family members. He may not
          wear, display, use or possess any gang insignias, emblems, badges, buttons, caps, hats,jackets, shoes, or any other clothing that
          defendant knows evidence affiliation with the Family Swan Bloods Gang, and may not display any signs or gestures that defendant
          knows evidence affiliation with the Family Swan Bloods Gang.

 12.     As directed by the Probation Officer, the defendant shall not be present in any area known to him to be a location where members of
         the Family Swan Bloods Gang meet and/or assemble. The Court authorizes the Probation &Pretrial Services Office to disclose the
         Presentence Report to the substance abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug
         dependency. Further redisclosure of the Presentence Report by the treatment provider is prohibited without the consent of the
          sentencing judge.

 The Court authorizes the Probation Officer to disclose the Presentence Report, and/or any previous mental health evaluations or reports, to the
 treatment provider. The treatment provider may provide information (excluding the Presentence report), to State or local social service agencies
(such as the State of California, Department of Social Service), for the purpose ofthe client's rehabilitation.

 The Court authorizes the Probation Officer to disclose the Presentence Report, and/or any previous mental health evaluations or reports, to the
 treatment provider. The treatment provider may provide information (excluding the Presentence report), to State or local social service agencies
(such as the State of California, Department of Social Service), for the purpose of the client's rehabilitation.

 Defendant advised as to right to appeal.




                                                 JUDGMENT &PROBATION/COMMITMENT ORDER                                                        Page 2 ofd
 CR-104(wpd 10/18)
 USA vs.     ORLANDO TATUM                                                                  Docket No.:     2:18-cr-00421-PSG-1


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            Date
                    ,r~~~~~                                                   U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                              Clerk, U.S. District Court




               11/26/2018                                           By          s/ J. Remigio
            Filed Date                                                        Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court(set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:

 1.   The defendant must not commit another federal, state, or local                9.      The defendant must not knowingly associate with any persons engaged
      crime;                                                                                in criminal activity and must not knowingly associate with any person
 2.   The defendant must report to the probation office in the federal                      convicted ofa felony unless granted permission to do so by the probation
      judicial district of residence within 72 hours of imposition of a                     officer. This condition will not apply to intimate family members,unless
      sentence of probation or release from imprisonment, unless                            the court has completed an individualized review and has determined
      otherwise directed by the probation officer;                                          that the restriction is necessary for protection of the community or
 3.   The defendant must report to the probation office as instructed by                    rehabilitation;
      the court or probation officer;                                                10.    The defendant must refrain from excessive use of alcohol and must not
 4.   The defendant must not knowingly leave the judicial district                          purchase, possess, use, distribute, or administer any narcotic or other
      without first receiving the permission of the court or probation                      controlled substance, or any paraphernalia related to such substances,
      officer;                                                                              except as prescribed by a physician;
 5.   The defendant must answer truthfully the inquiries ofthe probation             1 1.   The defendant must notify the probation officer within 72 hours of being
      officer, unless legitimately asseRing his or her Fifth Amendment                      arrested or questioned by a law enforcement officer;
      right against self-incrimination as to new criminal conduct;                   12.    For felony cases,the defendant must not possess a fueann,ammunition,
 6.   The defendant must reside at a location approved by the probation                     destructive device, or any other dangerous weapon;
      officer and must notify the probation officer at least 10 days before          13.    The defendant must not act or enter into any agreement with a law
      any anticipated change or within 72 how-s of an unanticipated                         enforcement agency to act as an informant or source without the
      change in residence or persons living in defendant's residence;                       permission of the court;
 7.   The defendant must permit the probation officer to contact him or              14.    As directed by the probation officer, the defendant must notify specific
      her at any time at home or elsewhere and must permit confiscation                     persons and organizations of specific risks posed by the defendant to
      ofany contraband prohibited by law or the terms ofsupervision and                     those persons and organizations and must permit the probation officer to
      observed in plain view by the probation officer;                                      confirm the defendant's compliance with such requirement and to make
 8.   The defendant must work at a lawful occupation unless excused by                      such notifications;
      the probation officer for schooling, training, or other acceptable             15.    The defendant must follow the instructions of the probation officer to
      reasons and must notify the probation officer at least ten days                       implement the orders of the court, afford adequate deteaence from
      before any change i~ employment or within 72 hours of an                              criminal conduct, protect the public from further crimes of the
      unanticipated change;                                                                 defendant; and provide the defendant with needed educational or
                                                                                            vocational training, medical care, or other correctional treatment in the
                                                                                            most effective manner.




CR-104(wpd 10/18)                                    JUDGMENT &PROBATION/COMMITMENT ORDER                                                                  Page 3 ofd
 USA vs.     ORLANDO TATUM                                                     Docket No.:     2:18-cr-00421-PSG-1


    ❑        The defendant must also comply with the following special conditions (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(fl(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. ~ 3664(k).
 The Court may also accept such notification from the government or the victim, and may,on its own motion or that ofa party or the victim, adjust
 the manner of payment of a tine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                      Special assessments under 18 U.S.C. ~ 3013;
                      Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                             Non-federal victims (individual and corporate),
                             Providers of compensation to non-federal victims,
                             The United States as victim;
                      Fine;
                      Community restitution, under 18 U.S.C. § 3663(c); and
                      Other penalties and costs.

           CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and (3)an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition,the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All ofdefendant's income,"monetary gains."or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
 any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                      Page 4 of~4'~
                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendants appeal determined on
 Defendant delivered on                                                                      to
      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
             Date                                                    Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
             Filed Date                                              Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and/or(3) modify the conditions of supervision.

           These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.


       (Signed)
               Defendant                                                            Date




                    U. S. Probation OfficedDesignated Witness                       Date




CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                        Page 5 o~h'~
